Exhibit 10.1

EXECUTION COPY

THIRD AMENDED AND RESTATED COOPERATION AGREEMENT

This Third Amended and Restated Cooperation Agreement, dated as of February 23,
2020 (this “Agreement”), is by and among Avis Budget Group, Inc. (the “Company”)
and the entities set forth on Schedule A hereto (together with their Affiliates,
“SRS”).

WHEREAS, as of the date hereof, SRS Beneficially Owns 16,189,300 shares of
common stock of the Company, par value $0.01 per share (the “Common Stock”);

WHEREAS, the Company and SRS have previously entered into that certain Second
Amended and Restated Cooperation Agreement, dated as of April 16, 2018 (the
“Prior Agreement”), with respect to certain matters relating to the Board of
Directors of the Company (the “Board”) and certain other matters, as provided
therein;

WHEREAS, pursuant to the Prior Agreement, the Board recommended the election of
Brian Choi and Jagdeep Pahwa at the 2019 annual meeting of stockholders of the
Company, and each of them was subsequently elected at such annual meeting;

WHEREAS, on February 7, 2020, the Board appointed Bernardo Hees to serve as a
director of the Company and as Chairman of the Board and Chair of the Executive
Committee; and

WHEREAS, the Company and SRS wish to amend and restate the Prior Agreement on
the terms set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.    Board Representation.

(a)    As of the date of this Agreement, the Board has duly resolved to
(i) nominate each of Brian Choi, Jagdeep Pahwa and Karthik Sarma (collectively,
the “Applicable Directors”) for election to the Board at the Company’s next
annual meeting of stockholders (including any adjournments or postponements
thereof, the “2020 Annual Meeting”), (ii) appoint, effective as of the date of
this Agreement, Jagdeep Pahwa as Vice Chairman and (iii) appoint, effective as
of the date of this Agreement, Brian Choi as Chair of the Compensation Committee
to the Board.

(b)    The Company’s slate of nominees for election as directors of the Company
at the 2020 Annual Meeting shall comprise (i) the Applicable Directors and
(ii) the following other nominees: Bernardo Hees, Lynn Krominga, Glenn Lurie and
Carl Sparks (collectively, the “Named Company Directors”). The Company will
recommend that the Company’s stockholders vote in favor of the election of the
Applicable Directors and the Named Company Directors at the 2020 Annual Meeting
and will support the Applicable Directors for election in substantially the same
manner as the Named Company Directors.

(c)    The Company’s slate of nominees for election as directors of the Company
at each meeting of stockholders of the Company held during the Standstill Period
at which directors are to be elected (the “Applicable Meetings”) shall include
each of the Applicable Directors. The



--------------------------------------------------------------------------------

Company shall recommend that the Company’s stockholders vote in favor of the
election of each of the Applicable Directors at each of the Applicable Meetings
and shall support the Applicable Directors for election at each of the
Applicable Meetings in substantially the same manner as the Company’s other
nominees.

(d)    At all times while serving as a member of the Board (and as a condition
to such service), the Applicable Directors shall (i) comply with all policies,
codes and guidelines applicable to Board members (subject to Section 9), copies
of which are either publicly available or have been provided to SRS or their
counsel, (ii) not serve as a director or officer of any Competitor and
(iii) otherwise qualify as “independent” of the Company pursuant to the
applicable stock exchange listing requirements ((i) through (iii), the
“Applicable Director Criteria”). The Company acknowledges that Mr. Pahwa does
not satisfy clause (iii) of the definition of Applicable Director Criteria and
agrees that such non-satisfaction (to the extent previously disclosed to the
Board in Mr. Pahwa’s director and officer questionnaire submitted in connection
with the 2020 Annual Meeting) shall not preclude Mr. Pahwa from serving as an
Applicable Director under this Agreement.

(e)    During the Standstill Period, SRS shall be entitled to designate three
(3) persons to serve as members of the Board. Such persons shall serve as the
Applicable Directors in accordance with this Agreement and may, but are not
required to be, former or current employees of SRS or an affiliate of SRS. SRS
shall be entitled to change its designation of the persons serving as the
Applicable Directors from time to time and at any time during the Standstill
Period. The Applicable Directors shall be entitled to resign from the Board at
any time in their discretion. Should any of the Applicable Directors resign from
the Board, become unable to serve on the Board due to death, disability or other
reasons or otherwise cease to serve on the Board for any reason (including as
the result of SRS changing its designation of an Applicable Director) prior to
the expiration of the Standstill Period, SRS will have the right to recommend
for appointment to the Board a replacement director (a “Replacement”); provided,
that any Replacement of an Applicable Director shall meet the Applicable
Director Criteria. The appointment of a Replacement will be subject to a
customary due diligence process by the Board (including the review of a
completed D&O questionnaire (in the Company’s standard form), interviews with
members of the Board and a customary background check) and completion by the
Replacement of the following documents required of all non-executive directors
on the Board: the Certification for the Procedures and Guidelines Governing
Securities Trades by Company Personnel and the Majority Voting Conditional
Resignation Letter. The Company will use its reasonable best efforts to complete
its approval process as promptly as practicable. The Company shall appoint the
Replacement to the Board unless (i) the Board, in good faith, upon the advice of
outside legal counsel, determines that appointing the proposed director would be
inconsistent with its fiduciary duties under applicable law or (ii) the
Replacement fails to satisfy the Applicable Director Criteria. For the avoidance
of doubt, SRS will be entitled to continue to recommend different persons which
meet the foregoing criteria until a Replacement is appointed. Except as
otherwise specified in this Agreement, if a Replacement is appointed, all
references in this Agreement to the term “Applicable Director” will include such
Replacement.

 

2



--------------------------------------------------------------------------------

(f)    During the Standstill Period, (i) SRS shall be entitled to appoint one
(1) Applicable Director to the Corporate Governance Committee of the Board,
(ii) SRS shall be entitled to appoint one (1) Applicable Director to the
Compensation Committee of the Board, which Applicable Director shall serve as
Chair of the Compensation Committee of the Board, (iii) the size of each of the
Corporate Governance Committee and the Compensation Committees shall be set at
three (3) members, all of whom shall qualify as “independent” of the Company
pursuant to the applicable stock exchange listing requirements (unless the Board
(including, solely in the case of an Applicable Director joining such committee,
a majority of the directors who are not former or current employees of, or
advisors or consultants to, SRS or an Affiliate of SRS) approves the appointment
to such committee of a director who does not qualify as “independent” of the
Company in accordance with an applicable exception thereunder) and (iv) SRS
shall be entitled to designate one Applicable Director to serve as Vice Chairman
of the Board; provided that, the Board shall not be required to reduce the size
of each of the Corporate Governance Committee and the Compensation Committees to
three (3) members pursuant to clause (iii) of this Section 1(f) until thirty
(30) days following the date hereof. SRS shall be entitled to change its
appointments and designations pursuant to this Section 1(f) from time to time
and at any time during the Standstill Period. If SRS elects to change the Vice
Chairman or the committee positions on which an Applicable Director serves, SRS
shall provide written notice furnishing the name of the Person being replaced,
the name of the Person to be appointed, and setting forth the positions in which
the new appointee will serve. The Company shall promptly appoint the Applicable
Director to the designated positions so long as, in the case of any committee
appointments, such Applicable Director satisfies the applicable stock exchange
listing requirements for serving on such committee. SRS has presently designated
Mr. Choi to serve on the Corporate Governance Committee and to serve on, and be
Chair of, the Compensation Committee. SRS has presently designated Mr. Pahwa to
serve as Vice Chairman of the Board.

(g)    Promptly after the execution and delivery of this Agreement (or, in the
case of any Replacement, immediately prior to such Person’s appointment to the
Board), each of the Applicable Directors shall deliver (and any Replacement
shall deliver, as applicable) to the Company an irrevocable resignation letter
pursuant to which such Person shall resign from the Board and all applicable
committees thereof, subject to the Board’s acceptance of such resignation (which
may be accepted or rejected in its sole discretion), in the event of any of the
following:

(i)    SRS fails to maintain the Minimum Ownership Levels as set forth in
Section 5 hereof, in which case the resignation letter provided by such
Applicable Director shall become effective;

(ii)    a judicial determination that such Applicable Director has materially
breached any of the terms of this Agreement, in which case the resignation
letter provided by such Applicable Director shall become effective; or

(iii)    a judicial determination that SRS has materially breached any of the
terms of this Agreement, in which case the resignation letters provided by all
of the Applicable Directors shall become effective.

(h)    Each of Leonard Coleman, Mary Choksi, Jeff Fox, Robert Salerno, Francis
Shammo, and Sanoke Viswanathan shall not be nominated for reelection at the 2020
Annual Meeting. During the period commencing with the conclusion of the 2020
Annual Meeting through the expiration or termination of the Standstill Period,
the Board and all applicable committees of the Board shall take all necessary
actions (including with respect to nominations for election at the Applicable
Meetings) so that the size of the Board is no more than nine (9) directors.

 

3



--------------------------------------------------------------------------------

(i)    Following the conclusion of the 2020 Annual Meeting, unless the Board
determines otherwise, all determinations regarding, and actions with respect to,
SRS and this Agreement (including any amendment to or waiver under this
Agreement) shall be made by either (i) the Board (excluding all directors who
are current or former employees of, or advisors or consultants to, SRS or an
Affiliate of SRS) or (ii) a committee of the Board comprised solely of directors
who are independent under the standards of the Nasdaq Stock Exchange and are not
current or former employees of, or advisors or consultants to, SRS or an
Affiliate of SRS.

(j)    Upon the selection by the Board of a Chief Executive Officer on a
non-interim basis, the Company will appoint the Chief Executive Officer to the
Board; provided that if such Chief Executive Officer is already a director of
the Company, the Board shall, no later than ninety (90) days after such
selection of a Chief Executive Officer, appoint an additional director who is
(i) independent under the standards of the Nasdaq Stock Exchange and (ii) not a
former or current employee of, or advisor or consultant to, SRS or an Affiliate
of SRS. The appointment of such director will be subject to the execution by
such director of the following documents required of all non-executive directors
on the Board: (i) the Certification for the Procedures and Guidelines Governing
Securities Trades by Company Personnel, (ii) the Majority Voting Conditional
Resignation Letter and (iii) a D&O questionnaire (in the Company’s standard
form). For the avoidance of doubt, the additional director appointed pursuant to
this Section 1(j) shall be in addition to the Additional Director (as defined
below) appointed pursuant to Section 1(k).

(k)    No later than ninety (90) days after the 2020 Annual Meeting, the Board
will appoint an additional director who is (i) independent under the standards
of the Nasdaq Stock Exchange and (ii) not a former or current employee of, or
advisor or consultant to, SRS or an Affiliate of SRS (the “Additional
Director”). The appointment of the Additional Director will be subject to the
execution by the Additional Director of the following documents required of all
non-executive directors on the Board: (i) the Certification for the Procedures
and Guidelines Governing Securities Trades by Company Personnel, (ii) the
Majority Voting Conditional Resignation Letter and (iii) a D&O questionnaire (in
the Company’s standard form).

(l)    SRS agrees that the Applicable Directors shall recuse themselves from the
portion of any Board or committee or subcommittee meeting at which the Board or
any such committee or subcommittee is evaluating and/or taking action with
respect to (i) the exercise of any of the Company’s rights or enforcement of any
of the obligations under this Agreement, (ii) any proposed or pending
(x) Extraordinary Transaction between the Company or any of its subsidiaries and
SRS or its Affiliates, (y) other material transaction between the Company or any
of its subsidiaries and SRS or any of its Affiliates from which SRS or an
Affiliate of SRS receives or otherwise derives a material benefit (other than a
benefit to which SRS or any of its Affiliates would be entitled in its capacity
as a shareholder of the Company and in which all shareholders of the Company
participate pro rata) or (z) material transaction between the Company or any of
its subsidiaries and another entity in which SRS has representation on the board
of directors (or equivalent governing body), or has beneficial ownership of 10%
or more, of such entity or such entity’s direct or indirect parent company, or
(iii) any public stockholder proposal or public proposal to nominate any Person
for election to the Board made by SRS or its Affiliates (the matters described
in clauses (i)-(iii) of this Section 1(l) referred to as “Recusal Matters”). SRS
agrees that the Applicable Directors shall not have access to documents or other
information relating to Recusal Matters.

 

4



--------------------------------------------------------------------------------

(m)    Withdrawal of Nomination Notice. SRS hereby irrevocably withdraws the
Nomination Notice with immediate effect and, if requested by the Company, agrees
to notify the SEC of such withdrawal on the date hereof. SRS shall, and shall
cause its Representatives to, immediately cease all solicitation efforts in
connection with the 2020 Annual Meeting. SRS shall not, and shall cause its
Representatives not to, file with the SEC, or mail or otherwise deliver to the
Company’s stockholders, any preliminary or definitive proxy statement or proxy
card in respect of the 2020 Annual Meeting.

2.    Standstill Provisions. During the period commencing with the execution and
delivery of this Agreement and ending on the earliest to occur of (i) December
31, 2021, (ii) the date on which SRS’s Beneficial Ownership ceases to satisfy
the Minimum Ownership Level set forth in Section 5(c) hereof and (iii) the date
that is sixty (60) calendar days prior to the Advance Notice Deadline (the
“Standstill Period”), SRS shall not, directly or indirectly, in any manner, take
any of the following actions (unless specifically permitted to do so in writing
in advance by the Board):

(a)    acquire, offer to acquire, or cause to be acquired any ownership or other
interest in any Voting Securities or any Synthetic Position such that SRS would
collectively have Beneficial Ownership of more than the greater of (x)
18,589,128 and (y) 25% of the outstanding Voting Securities (the “Independent
Ownership Limit”) immediately following the consummation of such transaction;
provided, that for the avoidance of doubt, nothing contained in this Agreement
shall in any way limit the ability of SRS to acquire, offer to acquire or cause
to be acquired any ownership or other interest in any Synthetic Position that
(i) is not required or permitted to be settled, in whole or in part, in Voting
Securities and (ii) does not grant SRS a right, option or obligation to own,
acquire or control or direct the voting of any Voting Securities upon Exercise;

(b)    solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, Voting Securities, or become a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), in or assist, advise,
knowingly encourage or knowingly influence any Third Party in any “solicitation”
of any proxy, consent or other authority (as such terms are defined under the
Exchange Act) to vote any Voting Securities (other than such advice,
encouragement or influence that is consistent with the Board’s recommendation in
connection with such matter);

(c)    other than through open market or block trade brokered sale transactions
where (i) the identity of the purchaser is unknown to SRS, or (ii) SRS does not
directly or indirectly select or influence the selection of the purchaser, sell,
offer or agree to sell any Voting Securities of the Company to any Third Party
that, to the knowledge of SRS after due inquiry, (x) has aggregate Beneficial
Ownership (together with its Affiliates and Associates) of more than 4.9% of the
issued and outstanding Common Stock or (y) would result in such Third Party
having aggregate Beneficial Ownership (together with its Affiliates and
Associates) of more than 4.9% of the issued and outstanding Common Stock;

 

5



--------------------------------------------------------------------------------

(d)    effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist, facilitate or encourage any other Person
to effect or seek, offer or propose to effect or participate in, any tender or
exchange offer, merger, consolidation, acquisition, scheme, arrangement,
business combination, recapitalization, reorganization, sale or acquisition of
all or a substantial portion of the Company’s assets, liquidation, dissolution
or other extraordinary transaction involving the Company or any of its
subsidiaries or any of their respective securities (each, an “Extraordinary
Transaction”); provided that nothing in this paragraph (d) shall preclude or
prohibit SRS (or its Affiliates) from (i) tendering into a tender or exchange
offer; (ii) making a proposal providing for a Change of Control Transaction (as
defined below) involving the acquisition of all of the outstanding Common Stock
of the Company (a “Wholeco Transaction”) directly to the Board or a committee
thereof and making filings in connection with such proposal and related
discussions or negotiations under Section 13(d) of the Exchange Act and related
regulations; provided, that SRS has provided notice of its intention to make
such filing (together with a reasonable description of the material items to be
disclosed in such filing and, if available, a draft thereof) to the Company as
soon in advance as reasonably practicable; (iii) in the event the Board is no
longer engaging in good faith negotiations relating to, or rejects an offer made
by SRS (whether binding or non-binding), in each case, in accordance with clause
(ii) above, making such offer directly to stockholders of the Company after
providing notice of its intent to do so as soon in advance as reasonably
practicable; or (iv) after providing written notice to the Company (which may be
given not more than once during any twelve (12) month period; provided that an
additional notice may be given during any twelve (12) month period if the
Company enters into a confidentiality agreement with a Third Party with respect
to a potential Wholeco Transaction), for a period of no more than seventy-five
(75) days after such notice, engaging in discussions with other Persons (other
than a Competitor) about the possibility of partnering in the making of an offer
for a Wholeco Transaction under clause (ii) or, to the extent applicable,
clause (iii) above and making an offer (whether binding or non-binding)
contemplated by such clauses in partnership with any Person (other than a
Competitor) as long as such offer to the Board under clause (ii) above is first
made on or prior to the end of such 75-day period; provided, that (x) nothing in
clauses (ii)-(iv) above shall be deemed to permit SRS to disclose any
confidential information of the Company to any Person without the prior written
consent of the Company, (y) Sections 2(d), (f), (g), (h) and (k) shall not
prevent actions (and the other subsections of Section 2 shall not be deemed to
prohibit actions taken by SRS that otherwise would be prohibited by Sections
2(d), (f), (g), (h) and (k) had they applied) to the extent such actions are
taken in connection with discussions and offers made in compliance with clause
(iii) or (iv) above (provided, that for the avoidance of doubt, Section 2(a)
shall continue to prohibit the acquisition of Voting Securities except as
results solely from being deemed a “group” with another Person as a result of
such discussions or offers or from consummating a Wholeco Transaction that
otherwise complies with this Section 2(d)), and (z) exploratory discussions by
SRS in response to an unsolicited initiation by another Person of discussions
with SRS with respect to partnering in the making of an offer for a Wholeco
Transaction shall not be deemed to contravene the restrictions set forth in this
Section 2(d), provided that thereafter engaging in substantive discussions about
the material terms of the partnership and Wholeco Transaction shall either
require the consent of the Board or the giving of the notice contemplated by
clause (iv) above;

 

6



--------------------------------------------------------------------------------

(e)    (i) call or seek the Company or any other Person to call any meeting of
stockholders, including by written consent, (ii) seek representation on, or
nominate any candidate to the Board (except as expressly provided by this
Agreement), (iii) nominate any candidate to the board of directors of any
Competitor unless such candidate is independent from SRS and SRS takes all
appropriate acts to prevent such third party from providing any competitively
sensitive information to SRS, (iv) seek the removal of any member of the Board
or (v) make any proposal at any annual or special meeting of the Company’s
stockholders; provided, that, the foregoing clauses (ii) and (iv) of this
Section 2(e) shall not prevent the Applicable Directors from (x) discussing such
matters at any Board or Board committee meeting or discussing such matters with
other members of the Board at any time and (y) introducing qualified director
candidates to the Board or the Corporate Governance Committee;

(f)    take any public action in support of or make any public proposal or
request that constitutes or relates to: (i) advising, controlling, changing or
influencing the Board or management of the Company, including any plans or
proposals to change the number or term of directors or to fill any vacancies on
the Board, (ii) any material change in the capitalization, stock repurchase
programs and practices, capital allocation programs and practices or dividend
policy of the Company, (iii) any other material change in the Company’s
management, business or corporate structure, (iv) seeking to have the Company
waive or make amendments or modifications to the Company’s certificate of
incorporation or bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any Person, (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (vi) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;

(g)    make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(h)    except as is reasonably acceptable to the Company, form or join in a
partnership, limited partnership, syndicate or other group, including a “group”
as defined under Section 13(d) of the Exchange Act (a “Group”), with respect to
the Voting Securities (for the avoidance of doubt, excluding any group composed
solely of SRS and its Affiliates or as contemplated by Section 2(d) herein);

(i)    make any request for stockholder list materials or other books and
records of the Company under Section 220 of the Delaware General Corporation Law
(the “DGCL”) or otherwise;

(j)    institute, solicit or join, as a party, any litigation, arbitration or
other proceeding (including any derivative action) against the Company or any of
its future, current or former directors or officers or employees (provided, that
nothing shall prevent SRS from bringing litigation to enforce the provisions of
this Agreement, seeking a declaratory judgment with respect to compliance with
the terms of this Agreement or being a party to a class action instituted by a
Third Party without the assistance or encouragement of SRS);

 

7



--------------------------------------------------------------------------------

(k)    except as is reasonably acceptable to the Company or as contemplated by
Section 2(d) herein, enter into any discussions, negotiations, agreements, or
understandings with any Third Party with respect to any of the foregoing, or
assist, advise, knowingly encourage or knowingly influence any Third Party to
take any action or make any statement with respect to any of the foregoing, or
otherwise take or cause any action or make any statement inconsistent with any
of the foregoing; or

(l)    (i) contest the validity of, or (ii) publicly request any waiver of, the
obligations set forth in this Section 2; provided, that clause (i) shall not be
deemed to prevent SRS from defending any claim by the Company that SRS has
breached this Section 2.

Notwithstanding anything in this Agreement to the contrary, the foregoing
provisions of this Section 2 shall not be deemed to (x) prohibit SRS or its
directors, officers, partners, employees, members or agents (acting in such
capacity) from communicating privately with the Company’s directors or officers
so long as such communications are not intended to, and would not reasonably be
expected to, require any public disclosure (including under Section 13(d) of the
Exchange Act and related regulations) of such communications (except to the
extent permitted by Section 2(d)) or (y) restrict any Applicable Director in the
exercise of his fiduciary duties to the Company and all of its stockholders.
Notwithstanding anything to the contrary in this Agreement, Sections 2(d), (f),
(g), (h) and (k) shall be of no further force and effect (and the other
subsections of Section 2 shall not be deemed to prohibit actions taken by SRS
that otherwise would be prohibited by Sections 2(d), (f), (g), (h) and (k) had
they been in effect to the extent such actions are taken in pursuit of a Change
of Control Transaction; provided, that for the avoidance of doubt, Section 2(a)
shall continue to fully apply in accordance with its terms except for offers
(but not acquisitions of Voting Securities) relating to a Change of Control
Transaction) in the event that (i) the Company shall enter into a definitive
agreement providing for (A) a merger, consolidation, business combination or
similar transaction immediately following which the stockholders of the Company
immediately prior to the consummation of such transaction (other than
stockholders of the Company who have entered into, or who are members of a Group
any member of which has entered into, a definitive agreement with the Company in
respect of a transaction of the type described in this clause (A)) will hold
less than 80% of the total combined voting power of the Company or any successor
holding company, (B) a tender or exchange offer for 20% or more of the Voting
Securities of the Company, (C) a sale of 20% or more of the consolidated assets
of the Company and its subsidiaries (including equity securities of
subsidiaries) in a single transaction or series of related transactions (other
than in the ordinary course of business), or (D) a sale of 20% or more of the
Voting Securities outstanding immediately prior to such sale in a single
transaction or series of related transactions (each of (A), (B), (C) and
(D) constituting a “Change of Control Transaction”), (ii) the Company formally
or publicly commences a process contemplating a Change of Control Transaction
and (x) does not provide SRS an opportunity to participate in such a process on
the same terms as Third Parties, or (y) includes conditions to participation
that are designed to prevent SRS from participating in such a process on the
same terms as Third Parties or (iii) a Third Party shall commence a tender offer
or exchange offer or otherwise make a bona fide public offer to acquire the
Company, all or substantially all of the assets of the Company, or 50% or more
of the Voting Securities of the Company, in each case, not resulting from a
violation of this Section 2.

 

8



--------------------------------------------------------------------------------

3.    Stockholder Rights Plan.    The Rights Agreement, dated as of January 27,
2020, between the Company and Computershare Inc. (the “Rights Agreement”) shall
stay in place until such time as it is redeemed or expires pursuant to its terms
(the “Rights Agreement Expiration Date”). From the Rights Agreement Expiration
Date until five (5) business days before the expiration of the Standstill
Period, the Company agrees not to adopt or enter into any stockholder rights
plan or similar agreement that would cause the rights thereunder to be
“triggered” by (or would otherwise cause SRS to be materially and
disproportionately adversely affected as compared to other stockholders of the
Company as a result of) any action to be taken by SRS that would otherwise be
permitted by Section 2 (except in response to SRS delivering a notice of its
intent to make an offer directly to stockholders of the Company pursuant to
Sections 2(d)(iii) or 2(d)(iv) with respect to which the Company shall be
permitted to adopt or enter such a plan or agreement; provided that thereafter
SRS shall not be restricted from (i) in connection with such offer taking
actions that would otherwise be prohibited by Sections 2(b), (d), (e), (f), (g),
(h) and (k) had they applied and (ii) acquiring, offering to acquire, or causing
to be acquired any ownership or other interest in any Voting Securities or any
Synthetic Position such that SRS would collectively have Beneficial Ownership of
no more than the Independent Ownership Limit immediately following the
consummation of such transaction).

4.    Voting Commitments.

(a)    SRS agrees that it will cause all Voting Securities Beneficially Owned by
SRS as of the record date for any meeting of stockholders of the Company
occurring during the Standstill Period (including, for the avoidance of doubt,
Beneficial Ownership of any Voting Securities acquired after the date of this
Agreement) to be present for quorum purposes and voted at such meetings (i) in
favor of the Company’s nominees, (ii) against the election of any directors that
have not been nominated by the Company, (iii) in accordance with the Board’s
recommendation with respect to auditor ratification proposals and (iv) in
accordance with the Board’s recommendation with respect to any other proposal
presented at such meeting, provided however, that in the case of this clause
(iv), SRS shall be permitted to vote in its sole discretion (subject to any
limitations attached to Excess Voting Rights pursuant to Section 4(b)) with
respect to any proposal (A) related to an Extraordinary Transaction, (B) which
has received an “against” recommendation from Institutional Shareholder
Services, (C) related to the implementation of takeover defenses or adversely
affecting the rights of stockholders, or (D) related to new or amended incentive
compensation plans.

(b)    In the event SRS obtains (as a result of buybacks or repurchases by or on
behalf of the Company, purchases by SRS, or otherwise) the right to exercise
voting rights attached to Voting Securities in excess of 25% of the outstanding
Voting Securities (the “Excess Voting Rights”), and for so long as SRS continues
to (i) have the right to exercise such Excess Voting Rights and
(ii) Beneficially Own more than 25% of the outstanding Voting Securities, SRS
shall (A) on each and every matter that is submitted to the stockholders of the
Company for their vote and with respect to which the Excess Voting Rights may be
voted by SRS, exercise such Excess Voting Rights in the same proportion in which
all other Voting Securities voted on such matter are voted (without taking into
consideration, in determining such proportions, (x) any Voting Securities that
are not voted or with respect to which a “non-vote” or abstention is exercised
or registered and (y) any Voting Securities that are voted by SRS on such
matter), and (B) take reasonable steps to cooperate with the Company in order to
exercise such Excess Voting Rights in the manner contemplated by this
Section 4(b).

 

9



--------------------------------------------------------------------------------

5.    Minimum Ownership. If at any time following the execution and delivery of
this Agreement, SRS’s aggregate Beneficial Ownership of Voting Securities is
less than (a) the greater of (x) 7,435,651 and (y) 10% of the issued and
outstanding Voting Securities publicly disclosed as of such date, the
resignation letter provided by one Applicable Director (or any Replacement
thereof) shall become effective, (b) the greater of (x) 5,576,738 and (y) 7.5%
of the issued and outstanding Voting Securities publicly disclosed as of such
date, the resignation letter provided by one Applicable Director (or any
Replacement thereof) shall become effective or (c) the greater of (x) 3,717,826
and (y) 5% of the issued and outstanding Voting Securities publicly disclosed as
of such date, the resignation letter provided by the final Applicable Director
(or any Replacement thereof), shall become effective (each of the percentages in
clauses (a), (b) and (c), a “Minimum Ownership Level”); provided, that in the
case of clauses (a) through (c), SRS shall promptly notify the Company of which
Applicable Director (as applicable) will resign in each instance and, failing
such notice, the Corporate Governance Committee of the Board shall determine
which Applicable Director (as applicable) will resign. Following the
effectiveness of an Applicable Director’s resignation letter pursuant to this
Section 5, SRS shall no longer be entitled to recommend for appointment to the
Board any Replacement for such Applicable Director and (ii) the Company shall
not be obligated to nominate such Applicable Director or any Replacement thereof
(as applicable) for election to the Board at any meeting of stockholders at
which directors are to be elected occurring after such time. SRS shall promptly
(and in any event within five (5) business days) inform the Company in writing
if at any time SRS has failed to maintain any Minimum Ownership Level.

6.    Non-Disparagement. Until the expiration of the Standstill Period, SRS and
the Company agree not to (and will cause any Persons acting on their behalf not
to) make, or cause to be made (whether directly or indirectly), any public
statement or any public announcement (including in any document filed with or
furnished to the SEC or through the media), or any statement made by a senior
officer or director of SRS or the Company to any stockholder or investor of the
other party or any analyst, in each case which constitutes an ad hominem attack
on, or otherwise disparages, the other party’s past, present or future
directors, officers, partners, principals or employees; provided, that from and
after the time at which Sections 2(d), (f), (g), (h) and (k) of this Agreement
are no longer in full force and effect (including, for the avoidance of doubt,
such time at which SRS provides notice pursuant to Sections 2(d)(iii)-(iv) in
connection with the relevant offer), nothing herein shall limit SRS from making
any statement or announcement regarding any breach of fiduciary duty by the
Company or any of its officers or directors to the extent such statement or
announcement is made in pursuit of a Change of Control Transaction; provided,
further, that the Company shall also be permitted to make its own statement or
announcement or comment on any statement or announcement made by SRS. Nothing in
this Section 6 shall be deemed to prevent either the Company or SRS from
complying with its respective disclosure obligations under applicable law, legal
process, subpoena, law, the rules of any stock exchange, or legal requirement or
as part of a response to a request for information from any governmental
authority with jurisdiction over the party from whom information is sought.

7.    Public Announcements. The Company shall announce this Agreement by means
of a press release in the form attached hereto as Exhibit A (the “Press
Release”). Neither the Company nor SRS shall make or cause to be made any public
announcement or statement with respect to the subject of this Agreement that is
contrary to the statements made in the Press Release,

 

10



--------------------------------------------------------------------------------

except as required by law or the rules of any stock exchange or with the prior
written consent of the other party. The Company acknowledges that SRS may file
this Agreement as an exhibit to its Schedule 13D. The Company shall be given a
reasonable opportunity to review and comment on any Schedule 13D filing made by
SRS with respect to this Agreement, and SRS shall give reasonable consideration
to the comments of the Company. SRS acknowledges and agrees that the Company may
file this Agreement and file or furnish the Press Release with the SEC as
exhibits to a Current Report on Form 8-K and other filings with the SEC.

8.    Confidentiality.

(a)    Each Applicable Director shall be required to comply with the Company’s
Code of Business Conduct and Ethics for Directors applicable to the other
members of the Board, including provisions relating to the confidentiality,
disclosure and use of (including trading or influencing the actions of any
Person based on) any non-public information entrusted to or obtained by such
director by reason of his or her position as a director of the Company
(“Confidential Information”).

(b)    Notwithstanding the foregoing, each of the Applicable Directors (or any
Replacement thereof that is an Affiliate of SRS) may, if he wishes to do so,
provide Confidential Information to SRS’s investment professionals (“SRS
Investment Professionals”), solely to the extent such SRS Investment
Professionals need to know such information in connection with SRS’s investment
in the Company; provided, however, that SRS (i) shall inform each SRS Investment
Professional of the confidential nature of the Confidential Information,
(ii) shall cause each SRS Investment Professional not to disclose any
Confidential Information to any Person other than SRS Investment Professionals
in compliance with this Section 8(b) and (iii) shall cause each SRS Investment
Professional not to use any Confidential Information other than in connection
with SRS’s investment in the Company. SRS shall be responsible for the breach of
this Section 8(b) by any of its directors, officers, employees, agents or other
representatives (collectively, its “Representatives”).

(c)    Notwithstanding anything in this Agreement to the contrary, in the event
that the SRS or any of its Representatives is required in connection with a
legal, judiciary, regulatory or administrative investigation or proceeding, by
interrogatories, subpoena, civil investigative demand or similar legally
mandatory process (excluding any such requirement arising out of any action or
proceeding initiated by SRS or its Representatives, including for the avoidance
of doubt any requirement to make a filing with the SEC or under any securities
laws or regulations) (each, a “Legal Requirement”), to disclose Confidential
Information, it is agreed that SRS or such Representative will, to the extent
legally permissible, provide the Company with prompt written notice of such
event so that the Company may seek a protective order or other appropriate
remedy, at its expense, or waive compliance with the applicable provisions of
this Agreement and, if applicable, the Company’s Code of Business Conduct and
Ethics for Directors by SRS or such Representative. In the event that (x) such
protective order or other remedy is not obtained and disclosure of Confidential
Information is therefore required (and such requirement does not arise from a
breach of this Agreement by SRS) or (y) the Company consents in writing to
having the Confidential Information produced or disclosed pursuant to such Legal
Requirement, SRS or such Representative, as the case may be, (i) may, without
liability hereunder, furnish that portion (and only that portion) of the
Confidential Information that SRS or such Representative’s legal counsel advises
is legally required to be disclosed and (ii) will use reasonable efforts, at the
Company’s

 

11



--------------------------------------------------------------------------------

expense, to obtain reasonable assurance that confidential treatment is accorded
to any Confidential Information so furnished. In no event will SRS or its
Representatives oppose any action by the Company to obtain a protective order or
other relief to prevent the disclosure of the Confidential Information or to
obtain reliable assurance that confidential treatment will be afforded to the
Confidential Information.

(d)    Any confidentiality obligations under this Section 8 shall expire 24
months after the date on which no Applicable Director (or any Replacement
thereof that is an Affiliate of SRS) serves as a director of the Company;
provided, that SRS shall maintain in accordance with the confidentiality
obligations set forth herein any Confidential Information constituting trade
secrets for such longer time as such information constitutes a trade secret of
the Company as defined under 18 U.S.C. § 1839(3); and provided, further, that
this Section 8 is not intended to be, and shall not be interpreted as, a
contractual restriction on any trading activities of SRS taken in SRS’s own
judgment.

9.    Securities Laws. SRS acknowledges that it is aware, and will advise each
SRS Investment Professional who receives Confidential Information pursuant to
Section 8(b), that United States securities laws prohibit any Person who has
received material, non-public information from purchasing or selling securities
on the basis of such information or from communicating such information to any
other Person under circumstances in which it is reasonably foreseeable that such
Person may trade securities on the basis of such information. SRS agrees that
neither it nor its investment professionals will use or communicate any
Confidential Information in violation of such laws. SRS maintains customary
policies and procedures designed to prevent unauthorized disclosure and use of
material, non-public information. As long as the Applicable Directors (or any
Replacement thereof that is an Affiliate of SRS) are on the Board, SRS shall not
purchase or sell, directly or indirectly, any securities of the Company during
any blackout periods applicable to all directors under the Company’s insider
trading policy; provided, however, that nothing herein shall prohibit SRS or
Mr. Sarma (solely in his capacity as an advisor, director, general partner or
manager of SRS or any affiliated fund) from purchasing or selling any securities
of the Company pursuant to a 10b5-1 trading plan that complies with Rule 10b5-1
under the Exchange Act and that is not adopted during any such blackout period.
The Company agrees to notify SRS of the opening and closing of any such blackout
periods. The restrictions contained in the Company’s policies and procedures
applicable to the Applicable Directors (in their capacity as such) on pledging
or making purchases on margin of, or entering into derivative or hedging
arrangements (including options) with respect to, securities of the Company,
which transactions are otherwise in compliance with applicable law and this
Agreement, shall not be deemed to apply to SRS or Mr. Sarma (solely in his
capacity as an advisor, director, general partner or manager of SRS or any
affiliated fund).

10.    Representations and Warranties of All Parties. Each of the parties
represents and warrants to the other party that: (a) such party has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, (b) this Agreement has been duly and validly
authorized, executed and delivered by it and is a valid and binding obligation
of such party, enforceable against such party in accordance with its terms
(subject to applicable bankruptcy and similar laws relating to creditors’ rights
and to general equity principles), and (c) this Agreement will not result in a
violation of any terms or conditions of any agreements to which such Person is a
party or by which such party may otherwise be bound or of any law, rule,
license, regulation, judgment, order or decree governing or affecting such
party.

 

12



--------------------------------------------------------------------------------

11.    Representations, Warranties and Agreements of SRS. SRS represents and
warrants that: (a) as of the date of this Agreement, SRS collectively
Beneficially Owns and SRS is entitled to vote, in each case, an aggregate of
16,189,300 shares of Common Stock, (b) as of the date of this Agreement, SRS has
a Synthetic Position (other than the shares of Common Stock Beneficially Owned
as set forth in clause (a) above) equivalent to 8,810,700 shares of Common
Stock, (c) SRS has not provided or agreed to provide, and will not provide, any
compensation in cash or otherwise to any Applicable Director in connection with
such Applicable Director’s nomination and appointment to, or service on, the
Board (other than any Applicable Director’s regular compensation as an employee
of SRS, as applicable, and not otherwise relating to such Applicable Director’s
candidacy or service as a director of the Company) and (d) neither SRS nor any
of its Affiliates has any agreements relating to the Company with any member of
the Board or the Company’s management (other than the Applicable Directors) or
with any Third Party or its representatives (other than other than customary,
ordinary course agreements between or among SRS and its Affiliate and its and
its Affiliates’ limited partners and agreements entered into with advisors and
nominees in connection with SRS’s solicitation of proxies for the 2020 Annual
Meeting).

12.    Extraordinary Transactions. For so long as (i) SRS or an Affiliate of SRS
has Beneficial Ownership of 5% or more of the issued and outstanding Voting
Securities or (ii) a director of the Company that was appointed or designated by
SRS or an Affiliate of SRS continues to serve on the Board, any Extraordinary
Transaction between the Company or its subsidiaries and SRS or its Affiliates
shall be (x) negotiated with and approved by a special committee of the Board
comprised solely of directors who qualify as “independent” of the Company
pursuant to the applicable stock exchange listing requirements and who are not
former or current employees of, or advisors or consultants to, SRS or an
Affiliate of SRS, and (y) subject to approval by a majority of the disinterested
stockholders of the Company (which, for the avoidance of doubt, shall exclude
SRS or an Affiliate of SRS).

13.    Ownership Limit Excess.

(a)    In connection with entering into the Prior Agreement, the Board approved
the transactions which resulted in SRS becoming an “interested stockholder” for
purposes of Section 203 of the DGCL and, therefore, the restrictions contained
in Section 203 of the DGCL do not apply to SRS as a matter of law. If SRS
acquires any ownership or other interest in any Voting Securities or any
Synthetic Position such that SRS would collectively have Beneficial Ownership of
more than the Independent Ownership Limit (an “Ownership Limit Excess
Acquisition”), then, unless the Board otherwise approves such Ownership Limit
Excess Acquisition prior to such acquisition by resolution that includes the
approval of a majority of the directors who are not Applicable Directors (or
their Replacements) from and after that date (the “Ownership Limit Excess
Date”), SRS agrees that the provisions of Section 203 of the DGCL shall be
deemed to apply as a matter of contract to any “business combination” (as
defined in Section 203 of the DGCL) between the Company and SRS as provided in
Section 13(b) hereof.

 

13



--------------------------------------------------------------------------------

(b)    SRS agrees that if SRS makes an Ownership Limit Excess Acquisition, then,
from and after the Ownership Limit Excess Date (x) the restrictions under
Section 203 of the DGCL applicable to a “business combination” with an
“interested stockholder” shall apply to any such business combination between
the Company and SRS as a matter of contract pursuant to this Agreement and
(y) SRS will not engage in any “business combination” with the Company for a
period of four (4) years following the Ownership Limit Excess Date, unless:

(i)    prior to the Ownership Limit Excess Date, the Board approved, including
approval by a majority of the directors who are not Applicable Directors (or
their Replacements), either the “business combination” or the Ownership Limit
Excess Acquisition;

(ii)    upon consummation of a Ownership Limit Excess Acquisition, SRS owned at
least 85% of the voting power of the Voting Securities outstanding at the time
the transaction commenced, excluding for purposes of determining the Voting
Securities outstanding (but not the outstanding Voting Securities owned by SRS)
those shares owned (x) by Persons who are directors and also officers of the
Company and (y) employee stock plans in which employee participants do not have
the right to determine confidentially whether shares held subject to the plan
will be tendered in a tender or exchange offer;

(iii)    at or subsequent to such time the “business combination” is approved by
the Board, including approval by a majority of the directors who are not
Applicable Directors (or their Replacements), and authorized at an annual or
special meeting of stockholders (and not by written consent) by the affirmative
vote of at least 66 2/3% of the voting power of the outstanding Voting
Securities which is not owned by SRS; or

(iv)    unless any of the exceptions in Section 203(b) (3), (4), (5) (6) or
(7) of the DGCL would apply if the Ownership Limit Excess Acquisition had caused
SRS to become an “interested stockholder” for purposes of Section 203 of the
DGCL (with references to “15%” in Section 203 of the DGCL being deemed to be
replaced with “Independent Ownership Limit”).

14.    Certain Actions. Neither the Board nor any committee thereof, on the one
hand, or SRS or any Affiliate thereof, on the other hand, shall take any action
that would be reasonably likely to materially interfere with the purposes of
this Agreement. Except as required by applicable law or stock exchange rules or
listing standards, the Company shall not alter, amend or adopt any Company
policies or procedures or amend its bylaws, corporate governance guidelines or
other organizational documents in a manner that would be reasonably likely to
materially interfere with the purpose of this Agreement. In the event the
Company determines to hold the 2022 Annual Meeting (as defined below) more than
twenty-five (25) days before or twenty-five (25) days after the one-year
anniversary of the 2021 annual meeting of stockholders, the Company will provide
notice to SRS of the Advance Notice Deadline no less than seventy-five (75) days
prior to the Advance Notice Deadline.

15.    Certain Defined Terms. For purposes of this Agreement:

(a)    “Advance Notice Deadline” means the advance notice deadline as determined
pursuant to the Company’s bylaws, as then in effect, for stockholders to
nominate candidates for the annual meeting of stockholders following the 2021
annual meeting of stockholders (the “2022 Annual Meeting”).

 

14



--------------------------------------------------------------------------------

(b)    The terms “Affiliate” and “Associate” shall have the respective meanings
set forth in Rule 12b-2 promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Exchange Act.

(c)    “Beneficial Ownership” means having the right or ability to vote, cause
to be voted or control or direct the voting of, any Voting Securities (in each
case whether directly or indirectly, including pursuant to any agreement,
arrangement or understanding, whether or not in writing); provided, that a
Person shall be deemed to have “Beneficial Ownership” of any Voting Securities
that such Person has a right, option or obligation to own, acquire or control or
direct the voting of upon conversion, exercise, expiration, settlement or
similar event (an “Exercise”) under or pursuant to (i) any Derivative (whether
such Derivative is subject to Exercise immediately or only after the passage of
time or upon the satisfaction of one or more conditions) and (ii) any Synthetic
Position that is required or permitted to be settled, in whole or in part, in
Voting Securities.

(d)    “Competitor” means China Auto Rental (CAR Inc.), eHi Car Services
Limited, Enterprise Holdings, Inc., Europcar Groupe SA, Hertz Global Holdings
Inc., Sixt SE and any of their respective Affiliates.

(e)    “Nomination Notice” means the letter, dated February 21, 2020, delivered
by SRS to the Company, giving notice to the Company of SRS’s intent to nominate
certain individuals to stand for election to the Board at the 2020 Annual
Meeting.

(f)    “Person” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature.

(g)    “Synthetic Position” shall mean any option, warrant, convertible
security, stock appreciation right, or other security, contract right or
derivative position or similar right (including any “swap” transaction with
respect to any security, other than a broad based market basket or index) (each
of the foregoing, a “Derivative”), whether or not presently exercisable, that
has an exercise or conversion privilege or a settlement payment or mechanism at
a price related to the value of Voting Securities or a value determined in whole
or in part with reference to, or derived in whole or in part from, the value of
Voting Securities and that increases in value as the market price or value of
Voting Securities increases or that provides an opportunity, directly or
indirectly, to profit or share in any profit derived from any increase in the
value of Voting Securities, in each case regardless of whether (i) it conveys
any voting rights in such Voting Securities to any Person, (ii) it is required
to be or capable of being settled, in whole or in part, in Voting Securities or
(iii) any Person (including the holder of such Synthetic Position) may have
entered into other transactions that hedge its economic effect.

(h)    “Third Party” shall mean any Person other than the Company, SRS and their
respective Affiliates and representatives.

 

15



--------------------------------------------------------------------------------

(i)    “Voting Securities” shall mean the Common Stock and any other securities
of the Company entitled to vote in the election of directors.

16.    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the conflict of laws principles thereof. Each of the
parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other party hereto
or its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

17.    No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

18.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

 

16



--------------------------------------------------------------------------------

19.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if
(a) given by email, when such email is sent to the email address set forth below
during normal business hours and the appropriate confirmation is received or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this subsection:

if to the Company:

Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, New Jersey 07054

  Attention:

Jean Sera

  Email:

Jean.Sera@avisbudget.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

  Attention:

Stephen F. Arcano

   

Richard J. Grossman

   

Neil P. Stronski

  Email:

stephen.arcano@skadden.com

   

richard.grossman@skadden.com

   

neil.stronski@skadden.com

if to SRS:

SRS Investment Management, LLC

1 Bryant Park, 39th Floor

New York, NY 10036

  Attention:

David Zales

  Email:

david.zales@srsfund.com

with a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP

200 Liberty St.

New York, New York 10281

  Attention:

Stephen Fraidin

   

Richard Brand

   

Braden McCurrach

  Email:

stephen.fraidin@cwt.com

   

richard.brand@cwt.com

   

braden.mccurrach@cwt.com

20.    Severability. If any provision of this Agreement shall be held by any
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect, but the illegality or
unenforceability of such provision shall have no effect upon the legality or
enforceability of any other provision of this Agreement.

 

17



--------------------------------------------------------------------------------

21.    Counterparts. This Agreement may be executed in two or more counterparts,
which together shall constitute a single agreement.

22.    Successors and Assigns. This Agreement shall not be assignable by any of
the parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

23.    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other Persons.

24.    Amendments. This Agreement may only be amended pursuant to a written
agreement executed by SRS and the Company, subject to Section 1(i).

25.    Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
The term “including” shall be deemed to mean “including without limitation” in
all instances. Any share numbers set forth in this Agreement shall be adjusted
as necessary for any stock splits, stock dividends, reverse stock splits,
recapitalizations or similar events (other than stock buybacks or repurchases).

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

AVIS BUDGET GROUP, INC. By:  

/s/ Jean Sera

Name:   Jean Sera Title:   Senior Vice President, Corporate   Secretary and
Global Programs

[Signature Page to Third Amended and Restated Cooperation Agreement]



--------------------------------------------------------------------------------

SRS INVESTMENT MANAGEMENT, LLC By:  

/s/ David B. Zales

Name:   David B. Zales Title:   General Counsel SRS PARTNERS MASTER FUND LP By:
  SRS Investment Management, LLC, its investment manager By:  

/s/ David B. Zales

Name:   David B. Zales Title:   General Counsel SRS SPECIAL OPPORTUNITIES MASTER
II, LP By:   SRS Investment Management, LLC, its investment manager By:  

/s/ David B. Zales

Name:   David B. Zales Title:   General Counsel SRS LONG OPPORTUNITIES MASTER
FUND, LP By:   SRS Investment Management, LLC, its investment manager By:  

/s/ David B. Zales

Name:   David B. Zales Title:   General Counsel

[Signature Page to Third Amended and Restated Cooperation Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SRS Investment Management, LLC

SRS Partners Master Fund LP

SRS Special Opportunities Master II, LP

SRS Long Opportunities Master Fund, LP



--------------------------------------------------------------------------------

EXHIBIT A

Press Release